Citation Nr: 0823248	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from March 1959 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In September 2005, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2006, the VA General Counsel and the appellant's 
representative filed a joint motion with the Court.  The 
Court approved the joint motion that month, vacating and 
remanding the Board's decision in this case.

In June 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for asbestosis in an 
April 2001 rating decision and properly notified the veteran, 
who did not initiate an appeal of that decision.

3.  Evidence received since the April 2001 rating decision is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of April 2001 is final.  38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.  No new and material evidence that raises a reasonable 
possibility of substantiating the claim has been received 
since the April 2001 rating decision to reopen a claim for 
service connection for asbestosis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for asbestosis in August 2000.  Based on the 
veteran's post-service 33 year employment history with Local 
45 Asbestos Workers and inconclusive evidence regarding the 
veteran's exposure to asbestos during service, the RO denied 
the veteran's claim in an April 2001 rating decision, finding 
that the evidence of record was insufficient to support a 
finding that the veteran's asbestosis is due to and 
proximately caused by the veteran's military service.  

Evidence of record at the time of the RO's April 2000 
decision included the veteran's report of being diagnosed 
with asbestosis in 1986.  He claimed asbestos exposure in 
service while stationed at Great Lakes Naval Training Center, 
the Naval Air Station in Washington, DC, the USS DEMOINES 
during decommissioning, the Boston Naval Shipyards, the USS 
ENTERPRISE, the Newport News Shipbuilding Company and the USS 
BENEWAH.  Post-service, he had worked various jobs with the 
Asbestos Workers Union from 1964 to 1991 at which time he was 
placed on disability pension due to his asbestosis.

Clearly, the veteran's association with the Asbestos Workers 
Union from 1964 to 1991 provides evidence against this claim. 

The veteran's service medical records were negative for any 
evidence of asbestosis.  His personnel records showed that he 
had a military occupational specialty as a Seaman (SN).  The 
Navy Medical Liaison Office determined that the probability 
of the veteran's exposure to asbestos in service was minimal.  

The post-service medical records reflected a diagnosis of 
pulmonary asbestosis reportedly diagnosed in 1986.  An 
Industrial Commission of Ohio decision in December 1999 
allowed compensation of permanent total disability based upon 
diagnoses of asbestosis and herniated nucleus pulposis of L5-
S1 with right S1 nerve root involvement.

Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Therefore, the RO's decision of 
April 2001 is final.  38 U.S.C. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.

The veteran filed his claim to reopen in July 2003.  For 
claims filed on or after August 29, 2001, new evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2007).  See 66 
Fed. Reg. 45620 (August 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110 and 
1131, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

The RO denied the veteran's application to reopen in a 
September 2003 rating decision finding that the veteran had 
failed to submit new and material evidence.  The Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim.

Evidence of record since the RO's April 2001 decision 
includes an October 2004 statement from the veteran wherein 
he emphasizes that his initial exposure to asbestos was 
aboard the USS DEMOINES, which was being decommissioned.  He 
stated that part of his duties as a deckhand involved working 
in areas where asbestos was present.  He alleged that his 
living aboard the USS ENTERPRISE and USS BENWAH involved 
asbestos exposure.

Additional evidence submitted includes legal and medical 
documents pertaining to the veteran's award of disability 
benefits from the Social Security Administration (SSA) 
effective June 1999 due to L3-L4 nerve root compression and 
chronic obstructive pulmonary disease (COPD).  Private 
treatment records from Dr. H.K. and Pulmonary Critical Care 
Specialists confirmed a diagnosis of asbestosis in 1986, many 
years after service.

Upon review of the record, the Board finds that while some of 
the evidence received since the April 2001 rating decision is 
"new", such evidence does not raise a reasonable 
possibility of substantiating the claim.  For instance, the 
private medical records merely confirm a diagnosis of 
asbestosis since 1986.  These records are duplicative of 
medical records that were considered in the April 2001 rating 
decision, however, and do not provide evidence as to whether 
the veteran's asbestosis is due to and proximately caused by 
his military service.  Given that none of these records raise 
a reasonable possibility of substantiating the claim, the 
evidence is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108.

The veteran's own medical opinion is not a basis to reopen 
this claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Furthermore, the veteran's 
descriptions of his asbestos exposure are essentially 
duplicative of evidence previously considered.  Importantly, 
the veteran has not provided any additional details of his 
military duties and asbestos exposure which has not been 
already considered by the Navy Liaison Office, which is the 
entity responsible for determining his probability of 
asbestos exposure.

Because new and material evidence has not been received, the 
claim for service connection for asbestosis is not reopened.  
The appeal, therefore, is denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also requires VA to notify 
a claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  
However, a July 2007 RO letter fully satisfied all VCAA 
notice elements applicable to this claim.  In particular, 
this notice advised the veteran of the reasons for the prior 
denial of his claim, the criteria for both reopening this 
claim and substantiating the claim on the merits, the 
relative duties upon himself and VA in developing his claim, 
and to submit all evidence in his possession relevant to his 
claim.  He was further advised of the criteria for 
establishing a disability rating and effective date of award 
should service connection be established.  These notice 
errors were cured with readjudication of the claim in a 
February 2008 Supplemental Statement of the Case (SSOC).  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

As held above, VA fully complied with the VCAA requirements 
after the initial adjudication of the claim.  The brief 
submitted to the Court by the veteran's representative belies 
the fact that the veteran has actual knowledge of the 
evidentiary requirements in this case.  Furthermore, the 
submission of additional evidence in January, February and 
March 2008 also demonstrates knowledge of both the 
evidentiary and the developmental duties in this case.  At 
this point in the proceeding, it is obvious that the veteran 
has had a meaningful opportunity to participate in the 
adjudication of this claim rendering any timing errors with 
respect to the VCAA notice non-prejudicial.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained legal and medical 
documents associated with the veteran's award of disability 
benefits with the Social Security Administration, and 
processed all requests to obtain private medical records on 
behalf of the veteran.  The RO notified the veteran of those 
records which it could not obtain, and informed the veteran 
of his duty to obtain those records.  As indicated above, the 
veteran's representative submitted those additional records 
in January, February and March 2008.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure.  M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures in conjunction with the prior final denial 
in April 2001.  The veteran had provided an asbestos-exposure 
history.  In February 2001, the RO received the veteran's 
personnel record and an analysis from the appropriate entity 
as to the probability of the veteran's exposure to asbestos 
in service.  Therefore, VA has satisfied its duty to assist 
the veteran in developing this claim at that time.  In 
connection with the claim to reopen, the veteran has not 
presented any additional evidence which would warrant a 
reinvestigation as to his probable asbestos exposure.

As the application to reopen the claim is denied, VA has no 
duty to obtain medical opinion on this claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Based on the evidence presented, 
there is no new basis to find that a VA examination would 
provide a basis to grant the claim before the Board at this 
time. 

Significantly, the veteran and his attorney in this case have 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.

ORDER

Because new and material evidence has not been received, the 
claim for service connection for asbestosis is not reopened; 
the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


